Order of the County Court, Nassau County, dated June 13,1966, reversed, on the law and the facts and in the exercise of discretion, and this coram nobis proceeding remitted to the court below for the purpose of (a) holding a hearing before a Judge other than the one who accepted the plea of guilty, at which the proofs of the parties, including the testimony of the attorney who appeared for defendant at the time defendant pleaded guilty shall be adduced and (b) making a determination de novo, on the basis of all the proof submitted upon the hearing. Under all the circumstances, a hearing should be accorded defendant as to whether he was induced to plead guilty by a representation of the trial court that a lesser sentence would be imposed than defendant ultimately received. Christ, Acting P. J., Brennan, Hopkins, Benjamin and Munder, JJ., concur.